DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
2.	This Office action is responsive to the Request for Continued Examination (RCE) filed under 37 CFR §1.53(d) for the instant application on March 3, 2021. Applicants have properly set forth the RCE, which has been entered into the application, and an examination on the merits follows herewith.
Claims 1-5, 8-15, and 17-22 have been examined and rejected. This Office action is responsive to the amendment filed on March 3, 2021, which has been entered in the above identified application.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

4.	Claims 1-5 and 8-22 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

[lines 26-36 of claim 1]. 
Regarding the limitation “generate a native mobile application,” Applicant’s specification only discloses that a management GUI 700 is used to configure GUI 600 [paragraph 144] and once configuration is finished, the configured GUI may be transmitted for display on a mobile user interface of a native mobile application [paragraph 162; figure 7D]. Thus, the management GUI 700 does not generate the native mobile application, but merely configures a GUI of the native mobile application for transmission to the native mobile application for display.
Regarding the limitation “wherein the native mobile application is configured to sort the plurality of first mobile graphical elements and the plurality of second mobile graphical elements in an interleaved fashion” (emphasis added) as recited in [lines 33-35 of claim 1], Applicant’s specification discloses a management GUI 700 that is used to configure a layout of content for a mobile user interface 600 [paragraph 144]. The management GUI 700 is a web-based GUI [paragraph 143, last two lines] of a client device 100 [paragraph 166] and thus, distinct from the mobile user interface which is part of a native mobile application [see paragraph 176]. The management GUI 700 comprises an interleaved field selector 720 that includes a user-selectable drop-down menu that allows an enterprise manager to sort the items that are being displayed in the custom requests pane 634 to personalize the GUI 600 [paragraph 155, lines 1-3]. Two different items (e.g., items represented in two different database tables) can be sorted via interleaved field selected 720 if they share a common data type [paragraph 155, lines 5-7]. Thus, the interleaved field selector 720 of the management GUI 700 on the client device 100 performs the sorting. Once an enterprise manager or equivalent user is finished configuring the item streams via management GUI 700, a configured GUI 750 may be transmitted to a mobile device and displayed to a user [paragraph 162]. Nowhere in Applicant’s specification recites that the native mobile application is configured to perform the sorting. It appears that the items have already been sorted by the interleaved field selector 720 before transmission, wherein the mobile user interface merely displays the items that have already been sorted.

4-2.	Independent claims 11 and 20 recite similar limitations as claim 1 and are thus, rejected for the same reasons.

4-3.	Regarding dependent claim 21, nowhere in Applicant’s specification provides support for the limitation “wherein the plurality of mobile graphical elements are displayed via the native mobile application in an order arranged by the user associated with the mobile device.” Applicant’s specification discloses a management GUI 700 that is used to configure a layout of content for a mobile user interface 600 [paragraph 144]. The management GUI 700 is a web-based GUI [paragraph 143, last two lines] of a client device 100 [paragraph 166] and thus, distinct from the mobile user interface which is part of a native mobile application [see paragraph 176]. The management GUI 700 comprises an interleaved field selector 720 that includes a user-selectable drop-down menu that allows an enterprise manager to sort the items that are being displayed in the custom requests pane 634 to personalize the GUI 600 [paragraph 155, lines 1-3]. Two different items (e.g., items represented in two different database tables) can be sorted via interleaved field selected 720 if they share a common data type [paragraph 155, lines 5-7]. Thus, the interleaved field selector 720 of the management GUI 700 on the client device 100 performs the sorting. Once an enterprise manager or equivalent user is finished configuring the item streams via management GUI 700, a configured GUI 750 may be transmitted to a mobile device and displayed to a user [paragraph 162]. Nowhere in Applicant’s specification recites that the native mobile application is configured to perform the sorting. It appears that the items have already been sorted by the interleaved field selector 720 before transmission, wherein the mobile user interface merely displays the items that have already been sorted.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 4-5, 8-9, 11, 13-15, 17-18, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Gokhale et al (U.S. Patent No. 9,633,025) in view of Avrahami et al (Pub. No. US 2013/0086161 A1).

6-1.	Regarding claims 1, 11, and 20, Gokhale teaches the claim comprising one or more physical server devices within a computational instance of a remote network management platform, wherein the computational instance is associated with a managed network and contains one or more databases, by disclosing an information management environment used to generate custom reports from the content of one or more information management databases, where the environment includes multiple computing devices [column 3, line 54 to column 4, line 4; figure 1].
	Gokhale teaches wherein the one or more physical server devices are configured to: transmit, to a client device associated with the managed network, a representation of a first graphical user interface (GUI), wherein the first GUI contains elements that allow selection of a plurality of item streams, by disclosing that a database report generation agent 510 comprises a report UI 545 that provides a graphical user interface which allows a user to provide input indicating which databases to query [column 14, line 60 to column 15, line 6; column 16, line 58 to column 17, line 5; column 17, lines 49-54; column 18, lines 39-50; column 19, lines 9-11, 17-39].
Gokhale teaches in response to receiving, from the client device, a selection of a first item stream from the plurality of item streams, select, via an interleaved field selector, items of a common data type from the first stream, and transmit, to the client device, a first representation of a second GUI, wherein the first item stream comprises a first category of work items populated from a first database table of the one or more databases, and wherein the first representation of the second GUI contains elements that allow selection of a first field from the first database table; receive the selection of the first field from the client device, by disclosing that for a selected report [column 19, lines 51-67], providing an interface where the user can selects data to extract from columns, or fields, of various databases and database tables [column 16, line 58 to column 17, line 5; column 17, line 49-54]. This is done by selecting one or more information management cells [column 20, lines 4-10] and a database of the selected one or more cells [column 20, lines 12-14], which will display an interface (either a ‘table’ or ‘view’ based on an option selected by the user [column 20, lines 23-32]) that allows the user to select which fields to include in a report from a database table in the selected database [column 20, line 62 to column 21, line 10; column 21, lines 28-56]. Based on the selections, a query will be provided to an acquisition module 535 to cause the acquisition module to retrieve user-selected content from the appropriate database [column 16, line 67 to column 17, line 5]. Data stored in the databases include file server data, mail server data, network identities of computing devices, and status of data backup jobs [column 1, lines 3-22].
Gokhale teaches in response to receiving, from the client device, a selection of a second item stream from the plurality of item streams, select, via the interleaved field selector, items of the common data type from the second item stream, and transmit, to the client device, a second representation of the second GUI, wherein the second item stream comprises a second category of work items populated from a second database table of the one or more databases, wherein the second representation of the second GUI contains elements that allow selection of a second field from the second database table, and wherein the first field and the second field are of the common data type; receive the selection of the second field from the client device, by disclosing that for a selected report, multiple information management cells may be selected by the user [column 20, lines 7-9]. Thus, if multiple information management cells are selected, the user may use the interface to select a database from a second information management cell [column 20, lines 12-14], which will display an interface (either a ‘table’ or ‘view’ based on an option selected by the user [column 20, lines 23-32]) that allows the user to select which fields to include in a report from a database table in the selected [column 20, line 62 to column 21, line 10; column 21, lines 28-56]. Based on the selections, a query will be provided to an acquisition module 535 of the database report generation agent 510 to cause the acquisition module to retrieve user-selected content from the appropriate database [column 16, line 67 to column 17, line 5]. Data from databases in different information management cells are of the same data type [column 16, lines 13-26]. Data stored in the databases include file server data, mail server data, network identities of computing devices, and status of data backup jobs [column 1, lines 3-22].
Gokhale teaches generate a native mobile application comprising a plurality of mobile graphical elements, wherein the plurality of mobile graphical elements comprise: a plurality of first mobile graphical elements, each first mobile graphical element representing a respective work item of the first category of work items; and a plurality of second mobile graphical elements, each second mobile graphical element representing a respective work item of the second category of work items, by disclosing that a storage manager executes a report agent to acquire the content from multiple databases, merge the acquired content, and generate a report in response to selections by the user [column 14, lines 50-62; column 16, lines 58-59]. 
Gokhale teaches...  transmit to a mobile device, a representation of the native mobile application, wherein the plurality of mobile graphical elements are configured for interaction by a user of the mobile device via the native mobile application, by disclosing that a device in the computing environment [column 8, lines 23-30] may be a mobile device [column 4, lines 11-17; column 10, lines 33-40] in communication with a storage manager over a network [column 8, lines 41-45; column 9, lines 6-14] receives the generated report for display. The user may access data objects through a native application on the computing device [column 11, lines 56-60]. The generated report allows the user to graphically review content from the selected databases [column 17, lines 17-22]. Options are provided to export the displayed data to an Excel worksheet, to adjust the settings of the [column 21, lines 20-27].
Gokhale does not expressly teach wherein the native mobile application is configured to sort the plurality of first mobile graphical elements and the plurality of second mobile graphical elements in an interleaved fashion, according to values of the common data type in the selected first field and the selected second field. Avrahami discloses a method for creating, manipulating, exchanging, and distributing information message of organized table data structure between at least two wireless computerized terminals of different users [paragraph 7, lines 1-4]. A first terminal organizes information data retrieved from defined databases into table structured format [paragraph 7, lines 5-9] and distributes an information message associated with the data to a second terminal [paragraph 7, lines 14-16]. The second user is provided with a mobile application on the second terminal that enables a user to receive the distributed information message, organize the received message information in the same table structured format as created by the first user, and sort the data records [paragraph 7, lines 16-23]. The second terminal may be a mobile device [paragraph 47]. This would allow the receiving user to more easily identify records of interest that are dynamic in nature [paragraphs 4-5]. Since Gokhale discloses that data records may be transmitted from a storage manager to a computing device for display [Gokhale, column 8, lines 41-45; column 10, lines 31-47] and from one computing device to another [Gokhale, column 10, lines 33-40; column 11, lines 45-67] so that the data can be constantly monitored [Gokhale, column 21, lines 23-26], it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow the receiving device to sort the data records received, as taught by Avrahami. This would allow the receiving user to more easily identify records of interest that are dynamic in nature

wherein each item in the first item stream has a one-to-one mapping with an entry in the first database table, and wherein each item in the second item stream has a one-to-one mapping with an entry in the second database table, by disclosing that the databases contain columns of information in a one-to-one mapping [Gokhale, column 15, lines 43-67].

9-1.	Regarding claims 5 and 14, Gokhale-Avrahami teach all the limitations of claims 1 and 11 respectively, wherein the one or more physical server devices are configured to: in response to receiving, from the client device, a selection of a third item stream from the plurality of item streams, transmit, to the client device, a third representation of the second GUI, wherein the third item stream comprises a third category of work items populated from a third database table of the one or more databases, wherein the third representation of the second GUI contains elements that allow selection of a third field from the third database table, and wherein the third field is of the common data type, by disclosing that multiple information management cells may be selected by the user [Gokhale, column 20, lines 7-9]. Thus, if multiple information management cells are selected, the user may use the interface to select a database from a third information management cell [Gokhale, column 20, lines 12-14], which will display an interface (either a ‘table’ or ‘view’ based on an option selected by the user [Gokhale, column 20, lines 23-32]) that allows the user to select which fields to include in a report from a database table in the selected database of the third cell [Gokhale, column 20, line 62 to column 21, line 10; column 21, lines 28-56]. Data from databases in different information management cells are of the same data type [Gokhale, column 16, lines 13-26].
	Gokhale-Avrahami teach wherein the native mobile application is configured to sort a plurality of third mobile graphical elements representative of the third category of work items in the interleaved fashion with the plurality of first mobile graphical elements and the plurality of second mobile graphical elements, by disclosing that the second user is provided with a mobile application on the second terminal that enables a user to receive the distributed information message, organize the received message information in the same table structured format as created by the first user, and sort the data records [paragraph 7, lines 16-23

6-3.	Regarding claims 8 and 17, Gokhale-Avrahami teach all the limitations of claims 1 and 11 respectively, wherein the native mobile application is data-defined with each of the plurality of mobile graphical elements represented as a rectangular cell containing multiple rectangular sub-cells, wherein sub-cells of the plurality of first mobile graphical elements contain data from fields of the first database table, and wherein sub-cells of the plurality of second mobile graphical elements contain data from fields of the second database table, by disclosing that the generated report allows the user to graphically review content from the selected databases [Gokhale, column 17, lines 17-22] such as in a data table that may be adjusted, or exported to an Excel worksheet or dashboard [Gokhale, column 21, lines 11-20].

6-4.	Regarding claims 9 and 18 Gokhale-Avrahami teach all the limitations of claims 1 and 11 respectively, wherein the first representation of the second GUI contains a selectable representation of the first item stream, and wherein the one or more physical server devices are configured to: in response to receiving, from the client device, a selection of the first item stream, transmit, to the client device, a representation of a third GUI, wherein the representation of the third GUI includes elements that allow specification of (i) a database table from which to populate the first item stream, and (ii) a Boolean filter expression of one or more fields from the database table, and wherein the Boolean filter expression is applied to entries in the database table in order to generate the first item stream, by disclosing that for a selected report [Gokhale, column 19, lines 51-67], providing an interface [Gokhale, column 16, line 58 to column 17, line 5; column 17, line 49-54]. This is done by selecting one or more information management cells [Gokhale, column 20, lines 4-10] and a database of the selected one or more cells [Gokhale, column 20, lines 12-14], which will display an interface (either a ‘table’ or ‘view’ based on an option selected by the user [Gokhale, column 20, lines 23-32]) that allows the user to select which fields to include in a report from a database table in the selected database [Gokhale, column 20, line 62 to column 21, line 10; column 21, lines 28-56]. A script box may also be displayed that enables a user to manually enter database commands or subroutines to gather data from database tables [Gokhale, column 20, lines 33-44]. As shown in [Gokhale, figure 8], the subroutines include Boolean expressions.

6-5.	Regarding claim 15, Gokhale-Avrahami teach all the limitations of claims 1 and 11 respectively, wherein the common data type is a text string, an integer, a floating point number, or a date, by disclosing that data from databases in different information management cells are of the same data type [Gokhale, column 16, lines 13-26].

10-1.	Regarding claim 21, Gokhale-Avrahami teach all the limitations of claim 1, wherein the plurality of mobile graphical elements are displayed via the native mobile application in an order arranged by the user associated with the mobile device, by disclosing that the second user is provided with a mobile application on the second terminal that enables a user to receive the distributed information message, organize the received message information in the same table structured format as created by the first user, and sort the data records [Avrahami, paragraph 7, lines 16-23].

wherein the plurality of mobile graphical elements are displayed via the native mobile application in an order arranged by a user of the client device, by disclosing that the storage manager may sort or otherwise organize the results of the database queries [Gokhale, column 16, lines 64-67; column 18, lines 17-19].

8.	Claims 2-3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Gokhale et al (U.S. Patent No. 9,633,025), in view of Avrahami et al (Pub. No. US 2013/0086161 A1), in view of Manos (U.S. Patent No. 8,224,683), and further in view of Haeberle et al (Pub. No. US 2005/0080805).

8-1.	Regarding claims 2 and 12, Gokhale-Avrahami teach all the limitations of claims 1 and 11. Gokhale-Avrahami do not expressly teach wherein the first category of work items include incidents representing hardware or software related to the managed network that is not operating properly, and wherein the second category of work items include requests for hardware or software to be used in conjunction with the managed network. Manos disclose that it was well known to create service tickets in a database that describe a problem a customer has had with a certain aspect of the information technology provided by the IT provider [Manos, column 3, lines 13-23]. A helpdesk agent uses an interface to monitor the tickets [Manos, column 3, lines 43-45]. Heaberle discloses that it was well known to allow users to place online service requests for new equipment and generate a ticket number [Haeberle, paragraphs 23-24; figure 11] where such information is stored in a database [Haeberle, paragraph 21] and retrievable by an authorized user [Haeberle, paragraphs 25, 102-103]. Since Manos and Heaberle disclose that it was well known to store various types of service requests in databases and display such information in an interface, and Gokhale discloses providing an easier way to graphically depict information from all types or models of database in a single graphical representation, it would have been obvious to one of ordinary skill in the art before the effective filing date of the 

8-2.	Regarding claim 3, Gokhale-Avrahami-Manos-Haeberle teach all the limitations of claim 2, wherein the incidents and requests were opened by or on or behalf of the user associated with the mobile device, by disclosing that each created ticket is assigned to an agent [Manos, column 8, lines 39-60; figure 2].

9.	Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gokhale et al (U.S. Patent No. 9,633,025), in view of Avrahami et al (Pub. No. US 2013/0086161 A1), and further in view of Lunenfeld (U.S. Patent No. 7,162,511).

9-2.	Regarding claims 10 and 19, Gokhale-Avrahami teach all the limitations of claims 1 and 11 respectively. Although Gokhale-Avrahami disclose that in response to the selections made by the user, the selected content may be normalized to a single database type or format and sorted [column 16, lines 64-67], Gokhale-Avrahami do not expressly teach wherein the one or more physical server devices are configured to: in response to selection of the first item stream and the second item stream, alphanumerically sort the items based on the respective values in the first field and the second field so that the items are arranged in ascending or descending order. Lunenfeld discloses providing an interface where users can enter a query to search to retrieve information from several different servers [column 17, line 42 to column 18, line 5]. Responses to the query from the several different servers are sorted [column 19, lines 9-28] and transmitted back to the client for display [column 19, lines 29-45]. Items may be sorted alphanumerically [column 45, lines 52-63; column 103, lines 64-66]. This would 

Response to Arguments
11.	The Examiner acknowledges the Applicant’s amendments to claims 1-3, 5, 8, 9, 11-12, 14, 17-18, and 20-22, and the cancellation of claim 16.
	Regarding claim 1, Applicant alleges that Gokhale et al (U.S. Patent No. 9,633,025) does not teach a plurality of first mobile graphical elements representing a first category of work items and a plurality of second mobile graphical elements representing a second category of work items are sorted in an interleaved fashion in a native mobile application, as has been amended to the claim. Examiner has rejected claim 1 under 35 U.S.C. 103 as being unpatentable over Gokhale et al (U.S. Patent No. 9,633,025) in view of Avrahami et al (Pub. No. US 2013/0086161 A1). Applicant’s arguments have been considered but are moot in view of the new grounds of rejection.
	Similar arguments have been presented for independent claims 11 and 20 and thus, Applicant’s arguments are not persuasive for the same reasons.
Applicant states that dependent claims 2-5, 8-10, 12-19, and 21-22 recite all the limitations of the independent claims, and thus, are allowable in view of the remarks set forth regarding independent claims 1 and 11. However, as discussed above, Gokhale in view of Avrahami are considered to teach claims 1 and 11, and consequently, claims 2-5, 8-10, 12-15, 17-19, and 21-22 are rejected.

Conclusion
ALVIN H TAN whose telephone number is (571)272-8595.  The examiner can normally be reached on M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVIN H TAN/Primary Examiner, Art Unit 2178